Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are a number of phrases lacking proper antecedent basis and having formal issues in claim 1. For example, see phrases “the surface of the structure” on line 2, ‘the spray command’ on line 31 and “the spray stop command’ on line 37 lacking proper antecedent basis. For the purpose of examination the following claim language changes are assumed (see examiner’s assumption below for marked-up version of claim 1 showing all changes and additions).
A surface adhering mobile coating apparatus, comprising; a surface adhering and traveling device which adheres to the surface of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1)as being anticipated by McNutt (US 20140205744 A1).
McNutt discloses (see Figs 2-4 and para [0016] and [0018]) a surface adhering mobile coating apparatus, comprising; a surface adhering and traveling device (100) which adheres to the surface of the structure, the surface adhering mobile coating apparatus comprising a spray nozzle (110), a spray nozzle X-axis drive device (see Fig 1) and a spray nozzle Y-axis drive device (see Fig 2), the spray width (150) of the spray nozzle is capable of being adjustable and an operation procedure as claimed (see operations which are intended use of the apparatus as described in claim 1, line 17 to the end of the claim) is capable being performed by the mechanism for activating timing of the spray command of the spray nozzle, movement directions and positions of the spray nozzle using the sensors (130, 140) in communication with the controller 15 and repeating command operations (see Fig 4 and para [0024)).

Claim 1 is rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Maxwell et al (US 5,968,271)
Maxwell et al discloses (see Fig 1-2) a surface adhering mobile coating apparatus, comprising; a surface adhering and traveling device which adheres to the surface of the structure, the surface adhering mobile coating apparatus comprising a spray nozzle (38), a spray nozzle X-axis drive device and a spray nozzle Y-axis drive device, the spray width of the spray nozzle is capable of being adjustable and an .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogonowski (US 2011/0059255A1) and Manning et al (US 2002/0168479 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/